Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claim 7 is rejected under 35 U.S.C 102. Claims 6, and 8 – 13 are rejected under 35 U.S.C 103.
Response to Arguments 
	The following is in response to applicant’s remarks filed 02/08/2021.
	Applicant argues that the newly amended claim 6 containing the limitation for “two or more cathode terminals or anode terminals having the same polarity are formed on one side of the battery cell, and a cathode terminal and an anode terminal are formed on the other side opposing the one side for having different polarities” is not taught by the cited references. Specifically, applicant argues that one of ordinary skill in the art would not have arrived at the present invention from Hyun because Hyun teaches an intention to solve a heat dissipation problem with its design, and does not discuss improving the degrees of freedom. Then, applicant states that the present invention would not have been a simple design choice for Hyun. 
	Additionally, the applicant argues claim 7 is not disclosed by Hyun in combination with Oguma because Oguma uses a linking member to connect groups of cells. 
	Regarding the argument for claim 6, the examiner finds the argument that the limitation argued to be novel over the cited art would not be an obvious design choice for someone skilled before the filing date is unpersuasive. The heat generation within the cells is a result of the internal resistance that exists within the terminals and is impacted by the configuration of the terminal connections. Then, Hyun teaching a desire to lessen the heat generation to aid in heat 
	Regarding claim 7, while Oguma does use a linking member the teaching of Oguma for connecting groups of parallel batteries to each other in series can still be applied to Hyun. However, the difference is noted, and more references have been added that show this configuration in the rejections below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hyun, WO2012086855A1.

Regarding claim 7, Hyun teaches a battery module formed by stacking two or more battery cells having cathode terminals and anode terminals protruding to the outside (stacked cells with electrode tabs protruding from the sides)[pg. 3 para. 5][fig. 7], 

the battery cells are electrically connected to each other by the combination of serial and/or parallel connection between the terminals of neighboring battery cells (electrode leads of the same polarity are stacked creating a parallel connection)[fig. 7](electrode leads of different polarities being stacked making a serial connection)[fig. 8].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun, WO2012086855A1.

Regarding claim 6, A battery cell (cell (101))[fig. 2] having electrode terminals including cathode terminals and anode terminals (electrode leads (411)(421))[fig. 2] protruding to the outside (disposed on top and bottom if upper and lower case)[pg. 1 para. 9 – continuing onto page 2], the battery cell comprising: 
a plurality of electrode terminals selected from the cathode terminals or the anode terminals and formed on both sides of the battery cell opposing each other, wherein two or more cathode terminals or anode terminals having the same polarity are formed on one side of the battery cell (anode leads AA or cathode leads BB disposed on the same side having the same polarity)[fig. 3], and a cathode terminal and an anode terminal are formed on the other side opposing the one side for having different polarities (one side of cell contains a pair consisting of one anode lead and one cathode lead)[fig. 8].
However, Hyun does not teach the side having two leads having the same polarity, and the side having two leads having different polarities contained on the same battery cell. 
	Although, this option would have been obvious to one skilled in the art before the filing date as the number of electrode configurations for four electrode leads on four battery cell sides is a small finite number of options to choose from making the missing configuration obvious to try. 

Claims 8 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun, WO2012086855A1, and further in view of Kaneta, EP1333520B1.

Regarding claim 8, Hyun teaches the battery module of claim 7, the battery cells comprise the cathode terminals on one side and the anode terminals on the other side for having different polarities, the battery module comprises a pair of battery cells comprising the cathode terminals on one side and the anode terminals on the other side for having different polarities (anode leads AA or cathode leads BB disposed on the same side having the same polarity)[fig. 3], and, 
Hyun does not teach the pair of battery cells are placed in turn for different polarity terminals are disposed between neighboring battery cells, such that the pair of battery cells are connected in series with the other pair of adjacent battery cells.  
	Kaneta teaches a stack of battery cells having electrode tabs protruding from the ends [fig. 1] wherein rotating the orientation of the cell allows for a series connection to be made [0034]. 
	Then, it would have been obvious to one skilled in the art before the filing date to combine the teaching of Kaneta for rotating cells in a battery cell stack to create a series connection with the cell stack of Hyun as an obvious to try combination. 

Regarding claim 9, Hyun teaches the battery module of claim 7, wherein the battery cells include one battery cell having same polarity on both sides [fig. 3] and another battery cell having different polarity on each side [fig. 8], 
Hyun does not teach the battery module comprises a pair of battery cells with the battery cell having same polarity on both sides and another battery cell having different polarity on each 
Kaneta teaches a variety of variety of different connection schemes (examples 1 – 11)[fig. 2 – 23] as well as the goal of these varied combinations to increase the degrees of freedom as well the varied layouts to effectively utilize space [0034][0036]. Further, the use of multiple connection schemes is taught to further reduce internal resistance as well as heat generation at the electrode terminals [0035].
Therefore, it would have been obvious to one skilled in the art before the filing date to combine the teaching of Kaneta for varying the positioning of battery connections with the stack of Hyun making the claimed configuration obvious to try. 

Regarding claim 10, Hyun teaches the battery module of claim 7, wherein some of the battery cells comprise the cathode terminals on one side and the anode terminals on the other side for having different polarities [fig. 8], 
Hyun does not teach rest of battery cells comprise two or more cathode terminals or anode terminals having the same polarity on one side of the battery cell, and a cathode terminal and an anode terminal on the other side opposing the one side for having different polarities.
Kaneta teaches a variety of variety of different connection schemes (examples 1 – 11)[fig. 2 – 23] as well as the goal of these varied combinations to increase the degrees of freedom as well the varied layouts to effectively utilize space [0034][0036]. Further, the use of multiple connection schemes is taught to further reduce internal resistance as well as heat generation at the electrode terminals [0035].


Regarding claim 11, Hyun teaches the battery module of claim 7.
Hyun does not teach wherein the battery cells comprising the cathode terminals on one side and the anode terminals on the other side for having different polarities are disposed in parallel connection between battery cells comprising two or more cathode terminals or anode terminals having the same polarity on one side of the battery cell, and a cathode terminal and an anode terminal on the other side opposing the one side for having different polarities.
Kaneta teaches a variety of variety of different connection schemes (examples 1 – 11)[fig. 2 – 23] as well as the goal of these varied combinations to increase the degrees of freedom as well the varied layouts to effectively utilize space [0034][0036]. Further, the use of multiple connection schemes is taught to further reduce internal resistance as well as heat generation at the electrode terminals [0035].
Therefore, it would have been obvious to one skilled in the art before the filing date to combine the teaching of Kaneta for varying the positioning of battery connections with the stack of Hyun making the claimed configuration obvious to try. 

Regarding claim 12, Hyun in combination with Kaneta teach the battery module of claim 11, 
Further, Kaneta teaches wherein the battery cell and the pair of battery cells which are connected in parallel to each other are staked in plural and are connected in series with each other (pairs of parallel batteries connected in series)[fig. 8a].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun, WO2012086855A1, and Kaneta, EP1333520B1 further in view of Yushi, JP2004055492A.

Regarding claim 13, Hyun teaches the battery module of claim 7, 
Hyun does not teach some connections between the terminals of neighboring battery cells are made through bus bar.
	Yushi teaches a battery cell stack with extrude terminals (105)(104) protruding from the battery cells (10) wherein neighboring batteries are connected by a busbar (20)[fig. 5]. Further, the use of a busbar is taught to save space [0007].
	Then it would have been obvious to one skilled in the art before the filing date to combine the busbar of Yushi with the stack of Hyun to save space.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796